 

EXHIBIT 10.1

 

[Form of CEO Employment Agreement]

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
____ day of [•] (the “Effective Date”) by and between Royal Gold, Inc., a
Delaware corporation (the “Company”), and [•] (the “Executive”).

 

Recitals

 

A.         The Company desires to continue to employ Executive as President and
Chief Executive Officer of the Company, and Executive desires to continue in
such employment with the Company in said capacity, subject to the at-will
employment relationship between the Company and Executive; and

 

B.          Each party desires to set forth in writing the terms and conditions
of their understandings and agreements.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and adequacy of which the Company and Executive hereby acknowledge, the
Company and Executive hereby agree as follows:

 

Agreement

 

1.Position.

 

(a)        The Company agrees to employ Executive in the positions of President
and Chief Executive Officer. Executive shall serve and perform the duties which
may from time to time be assigned to him by the Board of Directors of the
Company (the “Board”). The Board may delegate its authority to take any action
under this Agreement to the Compensation, Nominating and Governance Committee of
the Board (the “Compensation Committee”).

 

(b)        Executive agrees to serve as President and Chief Executive Officer
and agrees that he will devote his best efforts and full business time and
attention to the Company. Executive agrees that he will faithfully and
diligently carry out the duties of President and Chief Executive Officer.
Executive further agrees to comply with all Company policies as in effect from
time to time and to comply with all laws, rules and regulations, including, but
not limited to, those applicable to the Company.

 

(c)        Executive agrees to travel as necessary to perform his duties under
this Agreement.

 

(d)        Nothing herein shall preclude Executive from (i) serving as a member
of the board of directors of up to two (2) for-profit businesses; (ii) serving
as a member of the board of directors of such other affiliated or non-affiliated
entities at the request of the Board; (iii) engaging in charitable and community
activities; (iv) participating in industry and trade organization activities;
and (v) managing his and his family’s personal investments and affairs;
provided, that such activities do not (x) materially interfere with the regular
performance of his duties and responsibilities under this Agreement or (y)
constitute activities that compete with the business of Company and/or that
violate Executive’s obligations under Sections 8 and/or 9 of this Agreement.

 

(e)        In addition, for so long as Executive remains President and Chief
Executive Officer of the Company, the Board shall nominate him as a member of
the Board and shall use its best efforts to cause his election as a member of
the Board.

 

2.            Term. The initial term of this Agreement shall be one (1) year
from the Effective Date (“Initial Term”), unless otherwise terminated pursuant
to Section 4 of this Agreement. This Agreement shall automatically renew for
four (4) successive one (1) year terms unless either party gives written notice
of its or his intent not to renew this Agreement at least sixty (60) days prior
to the expiration of the then-current term. Executive’s continued employment
after the expiration of the Initial Term shall be in accordance with and
governed by this Agreement, unless modified by the parties to this Agreement in
writing. References herein to the “Term” shall refer both to the Initial Term
and any successive term as the context requires. In the event Executive
continues employment after the expiration of the final one (1) year renewal term
and the parties do not enter into a new contract for employment, the nature of
such continued employment shall be at-will.

 



 

   

  

3.Compensation and Benefits.

 

(a)        Base Salary. The Company shall pay Executive a base salary of $ [•]
per year (“Base Salary”). The Base Salary may be increased annually by an amount
as may be approved by the Board or the Compensation Committee, and, upon such
increase, the increased amount shall thereafter be deemed to be the Base Salary
for purposes of this Agreement.

 

(b)        Bonus Opportunities. For each fiscal year during the Term, Executive
shall be eligible to be considered to receive discretionary incentive
compensation (an “Annual Bonus”) from the Company in an amount, if any,
determined by the Board or the Compensation Committee and in accordance with the
Company’s compensation policies and practices as in effect from time to time. To
be eligible for an Annual Bonus, the Executive must be actively employed by the
Company on the last day of the fiscal year.

 

(c)        Long-Term Incentive Award Opportunities. Executive shall be eligible
to participate throughout the Term in the Company’s 2015 Omnibus Long-Term
Incentive Plan (the “LTIP”) or other equity incentive plans as may be in effect
from time to time (the “Equity Incentive Plans”), in accordance with the
Company’s compensation policies and practices as in effect from time to time and
the terms and provisions of the LTIP or other Equity Incentive Plan.

 

(d)        Payment. Payment of all compensation to Executive hereunder shall be
made in accordance with applicable law, the terms of this Agreement and
applicable Company policies and practices as in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
withholdings and taxes.

 

(e)        Welfare Benefits and Retirement Plans. During the Term, Executive
shall be allowed to participate, on the same basis generally as other similarly
situated executive officers of the Company, in all general employee benefit
plans and programs, including improvements or modifications of the same, which
on the Effective Date or thereafter are made available by the Company or its
affiliates to all or substantially all of the Company’s similarly situated
executive officers. Such benefits, plans, and programs may include, without
limitation, health, vision care, dental care, medical reimbursement,
prescription drug, life insurance, disability protection, and qualified and
non-qualified retirement plans. Except as specifically provided herein, nothing
in this Agreement is to be construed or interpreted to increase or alter in any
way the rights, participation, coverage, or benefits under such benefit plans or
programs from those provided to similarly situated executive officers pursuant
to the terms and conditions of such benefit plans and programs. The Company
shall be permitted to modify such benefits from time to time consistent with any
modifications that impact other similarly situated executive officers of the
Company.

 

(f)        Fringe Benefits. During the Term, Executive shall be entitled to
fringe benefits of the kind and quality which are provided to similarly situated
executive officers of the Company in accordance with the Company’s policies and
practices as in effect from time to time.

 

(g)        Vacation. Executive shall be entitled to paid vacation for up to [•]
weeks during each calendar year, and such vacation shall be taken in accordance
with, and otherwise governed by, the Company’s policies and practices as in
effect from time to time.

 

(h)        Holidays. Executive shall be entitled to paid holidays, personal
days, and sick days consistent with the Company’s policies and practices as in
effect from time to time.

 

(i)        Reimbursement of Expenses. Promptly following presentation of expense
statements, receipts, vouchers, or such other information and documentation as
the Company may reasonably require, the Company shall reimburse Executive for
all business expenses that are reasonable and necessary and incurred by
Executive while performing his duties under this Agreement.

 

 2 

   

 

(j)        Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any other agreement with the Company or any
of its affiliated companies. Except as otherwise provided herein, amounts which
are vested benefits or which Executive is otherwise entitled to receive under
any plan or program of the Company at or subsequent to the date of termination
of employment shall be payable in accordance with such plan or program.

 

4.Termination of Employment.

 

(a)        Termination by Company without Cause. The Company may terminate
Executive’s employment and this Agreement for any reason, with or without prior
notice, with such termination to be effective upon the date provided in a
written notice to Executive informing him of the decision to terminate
Executive’s employment in accordance with this Section 4(a) of this Agreement.

 

(b)        Termination by Company for Cause. The Company may terminate
Executive’s employment and this Agreement at any time for Cause. For purposes of
this Agreement, “Cause” for termination of Executive’s employment by the Company
shall be deemed to exist if: (i) in the reasonable judgment of the Board,
Executive has committed fraud, theft, embezzlement or misappropriation against
the Company or any of its affiliates; (ii) Executive is found guilty by a court
of having committed a felony or any other crime involving moral turpitude and
such conviction is affirmed on appeal or the time for appeal has expired;
(iii) in the reasonable judgment of the Board, Executive has compromised
Proprietary and Confidential Information (as defined below) or has engaged in
gross or willful misconduct that causes substantial and material harm to the
business and operations of the Company or any of its affiliates; or
(iv) Executive materially breaches this Agreement and fails to cure such breach
within ten (10) days of being informed of such breach in writing by the Company.

 

(c)        Termination by Executive for Good Reason. Executive may terminate his
employment and this Agreement for Good Reason. For purposes of this Agreement,
“Good Reason” means, without Executive’s express written consent, the occurrence
of any of the following circumstances if Executive has given notice of the
circumstances within ninety (90) days of the occurrence, such circumstances have
not been fully corrected within thirty (30) days of the notice given in respect
thereof, and Executive actually terminates employment within sixty (60) days
following the expiration of such thirty (30) day cure period: (i) any material,
adverse change in Executive’s title or responsibilities with the Company,
(ii) any material reduction in Executive’s Base Salary, (iii) receipt of notice
that Executive’s principal workplace will be relocated by more than fifty (50)
miles from the job-site immediately prior to the Effective Date, or (iv) if a
Change of Control (as defined below) has occurred, failure to provide
for Executive’s participation in bonus, stock option, restricted stock,
incentive awards and other compensation plans which provide opportunities to
receive compensation that are not less than (x) the opportunities provided by
the Company to similarly situated executive officers of the Company and (y) the
opportunities under any such plans in which the Executive was participating
immediately prior to the date on which a Change of Control occurs.

 

(d)        Termination by Executive without Good Reason. Executive may terminate
his employment and this Agreement for reasons other than Good Reason upon
transmittal of at least sixty (60) days’ written notice to the Company in
accordance with this Agreement.

 

(e)        Disability. The Company may terminate Executive’s employment and this
Agreement at any time Executive shall have sustained a Disability (as defined
below) as determined by the Board, by giving Executive written notice of its
intention to terminate Executive’s employment, and Executive’s employment with
the Company shall terminate effective on the ninetieth (90th) day after receipt
of such notice (the “Disability Effective Date”), unless the Executive has
returned to work full-time and is able to perform the essential functions of his
position, with or without reasonable accommodation, by such date. For purposes
of this Agreement, “Disability” means Executive is unable due to a physical or
mental condition to perform the essential functions of his position with or
without reasonable accommodation for a period of three (3) consecutive months or
based on the written certification of a licensed physician selected by the Board
and approved by Executive (which approval shall not be unreasonably withheld,
delayed or conditioned) of the likely continuation of such condition for such
period.

 

(f)        Death. This Agreement and Executive’s employment shall terminate
automatically upon Executive’s death.

 

 3 

   

 

 

5.            Obligations upon Termination. Other than as specifically set forth
or referenced in this Agreement, Executive shall not be entitled to any benefits
on or after termination of employment or this Agreement.

 

(a)        Termination by Company without Cause; by Executive for Good Reason;
or by Company for Failure to Renew. If (i) the Company terminates Executive’s
employment or this Agreement without Cause during the Term, (ii) Executive
terminates his employment or this Agreement for Good Reason during the Term, or
(iii) Executive’s employment is terminated upon the Company’s election not to
renew the term for one (1) of the four (4) successive one (1) year renewal terms
pursuant to Section 2 hereof, and any such termination does not occur within
ninety (90) days prior to or within two (2) years after the occurrence of a
Change of Control, then the Company shall pay to Executive, and Executive shall
be entitled to receive, the following:

 

(i)        the unpaid portion of Executive’s Base Salary as of the date of
termination of Executive’s employment, pro-rated through the date of
termination, and a payment for any vacation Executive has accrued but not used
through the date of termination payable in accordance with Section 3(d);

 

(ii)        promptly following submission by Executive of supporting
documentation, any costs and expenses paid or incurred by Executive which would
have been payable under Section 3(i) if Executive’s employment had not
terminated (Section 5(a)(i) and (ii), together, the “Accrued Obligations”); and

 

(iii)        provided that on or prior to the sixtieth (60th) day following the
termination of Executive’s employment, Executive executes a release of claims,
which will consist in substance of the language attached as Exhibit A (the
“Release Document”), and all revocation periods applicable to the Release
Document have expired on or prior to such sixtieth (60th) day, a payment of (A)
one (1) times Executive’s Base Salary plus (B) one (1) times the average of the
Annual Bonuses paid to Executive for the three (3) full fiscal years ending
immediately prior to the date of termination of Executive’s employment (the
“Severance Payment”), payable within sixty (60) business days of the date of
termination of Executive’s employment, with the exact timing of payment
determined in the Company’s sole discretion, provided that if the Executive is
terminated within sixty (60) days prior to the end of a calendar year, payment
will be made in the subsequent calendar year.

 

(b)        Termination by the Company for Cause; by Executive other than for
Good Reason; by Executive for Failure to Renew; or by Either Party Upon the
Expiration of the Final One (1) Year Renewal Period Referenced in Section 2. If
(i) Executive’s employment is terminated for Cause, (ii) Executive terminates
his employment other than for Good Reason, (iii) Executive terminates his
employment upon his election not to renew the term for one (1) of the four (4)
successive one (1) year renewal terms pursuant to Section 2 hereof, or (iv)
either party terminates the employment relationship after the expiration of the
final one (1) year renewal period referenced in Section 2, then this Agreement
shall terminate without further obligations by the Company to Executive under
this Agreement, and the Company shall pay Executive, and Executive shall be
entitled to receive, the Accrued Obligations.

 

(c)        Death. If Executive’s employment is terminated by reason of
Executive’s death, then this Agreement shall terminate without further
obligations by the Company to Executive’s legal representatives under this
Agreement other than those obligations under the terms of a Company plan or
program that take effect at the date of Executive’s death, and upon valid
execution of a Release Document by an authorized executor of Executive’s estate,
the Company shall pay Executive’s estate, and Executive’s estate shall be
entitled to receive, (i) the Accrued Obligations, plus (ii) one (1) times the
average of the Annual Bonuses paid to Executive for the three (3) full fiscal
years ending immediately prior to the date of termination of Executive’s
employment, pro-rated from the first day of the fiscal year through the
effective date of the termination of Executive’s employment.

 

(d)        Disability. If Executive’s employment is terminated by reason of
Executive’s Disability, then this Agreement shall terminate without further
obligations by the Company to Executive under this Agreement except for
obligations which expressly continue after termination of employment due to
Disability, and upon valid execution of a Release Document, the Company shall
pay Executive, and Executive shall be entitled to receive, (i) the Accrued
Obligations, plus (ii) one (1) times the average of the Annual Bonuses paid to
Executive for the three (3) full fiscal years ending immediately prior to the
date of termination of Executive’s employment, pro-rated from the first day of
the fiscal year through the effective date of the termination of Executive’s
employment. In addition, Executive shall be entitled to receive any disability
benefits payable in accordance with the Company’s plans, programs and policies
as in effect from time to time.

 

 4 

   

 

 

(e)        Change of Control. If (i) the Company terminates Executive’s
employment or this Agreement without Cause during the Term, (ii) Executive
terminates his employment or this Agreement for Good Reason during the Term, or
(iii) Executive’s employment is terminated upon the Company’s election not to
renew the term for one (1) of the four (4) successive one (1) year renewal terms
pursuant to Section 2 hereof, and any such termination occurs within ninety (90)
days prior to or within two (2) years after the occurrence of a Change of
Control, then, in addition to the Accrued Obligations, the Company shall pay to
the Executive, and Executive shall be entitled to receive, the following,
provided Executive executes and does not revoke the Release Document within the
time set forth in Section 5(a)(iii):

 

(i)        two and one-half (2.5) times Executive’s Base Salary, payable in
accordance with the time period set forth in Section 5(a)(iii); and

 

(ii)       two and one-half (2.5) times the average of the Annual Bonuses paid
to Executive for the three (3) full fiscal years ending immediately prior to the
date of termination of Executive’s employment, payable in accordance with the
time period set forth in Section 5(a)(iii) (collectively, clauses (i) and (ii)
of this Section 5(e) the “Change of Control Severance Payment”).

 

(iii)      if Executive (and Executive’s eligible dependents) timely elect
participation in the Company’s group health insurance plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or
any Colorado statute that provides for the continuation of benefits under such
plan (“Colorado Continuation Statute”), the Company will pay the normal monthly
employer’s cost of coverage under the Company’s group health insurance plan for
full-time employees toward such COBRA coverage or Colorado Continuation Statute
coverage for twelve (12) months following the date of termination of Executive’s
employment. Executive acknowledges and agrees that Executive is responsible for
paying the balance of any costs not paid by the Company under this Agreement
which are associated with Executive’s (and Executive’s eligible dependents’)
participation in the Company’s health insurance plan and that Executive’s
failure to pay such costs may result in the termination of Executive’s (and
Executive’s eligible dependents’) participation in such plan. The Company’s
obligations under this Section 5(e)(iii) will cease on the date on which
Executive becomes eligible for health insurance coverage under another
employer’s group health insurance plan, and, within five (5) business days of
Executive becoming eligible for health insurance coverage under another
employer’s group health insurance plan, Executive shall inform the Company of
such fact in writing; and

 

(iv)      the Company will arrange to provide for Executive (and Executive’s
eligible dependents) benefits provided under any vision care, dental care,
medical reimbursement, prescription drug, life insurance and disability
protection group insurance plans maintained by the Company for full-time
employees for twelve (12) months following the date of termination of
Executive’s employment. If and to the extent that the Company cannot provide
coverage to Executive (and Executive’s eligible dependents) under any such
vision care, dental care, medical reimbursement, prescription drug, life
insurance and disability protection group insurance plans (i) solely due to the
fact that Executive is no longer an employee or officer of the Company or (ii)
as a result of the amendment or termination of any vision care, dental care,
medical reimbursement, prescription drug, life insurance and disability
protection group insurance plan, the Company will then pay or provide for the
payment of such vision care, dental care, medical reimbursement, prescription
drug, life insurance and disability protection group insurance plan during the
twelve (12) months following the date of termination of Executive’s employment.
Executive acknowledges and agrees that Executive is responsible for paying the
balance of any costs not paid by the Company under this Agreement which are
associated with Executive’s (and Executive’s eligible dependents’) participation
in any vision care, dental care, medical reimbursement, prescription drug, life
insurance and disability protection group insurance plan and that Executive’s
failure to pay such costs may result in the termination of Executive’s (and
Executive’s eligible dependents’) participation in such plan. The Company’s
obligations under this Section 5(e)(iv) will cease on the date on which
Executive becomes eligible for any vision care, dental care, medical
reimbursement, prescription drug, life insurance and disability protection group
insurance plan (but only with respect to the particular coverage(s) available),
and, within five (5) business days of Executive becoming eligible for any
insurance coverage(s) under another employer’s group insurance plan, Executive
shall inform the Company of such fact in writing.

 

 5 

   

 

For purposes of this Agreement, “Change of Control” means any of the following:
(i) the dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one (1) or more other entities in which the
Company is not the surviving entity, (ii) a sale of substantially all of the
assets of the Company to another person or entity, (iii) any transaction
(including without limitation a merger or reorganization in which the Company is
the surviving entity) which results in any person or entity (other than persons
who are stockholders or affiliates immediately prior to the transaction) owning
fifty percent (50%) or more of the combined voting power of all classes of stock
of the Company, or (iv) during any period of two (2) consecutive years, members
who at the beginning of such period constituted the Board shall have ceased for
any reason to constitute a majority thereof, unless the election, or nomination
for election, by the Company’s equity holders of each director shall have been
approved by the vote of at least a majority of the directors then still in
office and who were directors at the beginning of such period (so long as such
director was not nominated by a person who has expressed an intent to effect a
Change of Control or engage in a proxy or other control contest).

 

(f)        Resignation from Boards of Directors.  If Executive is a director of
the Company or any of its affiliates and his employment is terminated for any
reason, Executive shall, if requested by the Company, immediately resign as a
director of the Company and/or any affiliate and any committees of such boards
of directors. If such resignation is not received within ten (10) business days
after Executive receives written notice from the Company requesting the
resignations, Executive shall forfeit any right to receive any payments pursuant
to this Agreement.

 

(g)        Release. Notwithstanding any other provision in this Agreement to the
contrary, as a condition precedent to receiving any Severance Payment or Change
of Control Severance Payment, Executive agrees to execute (and not revoke) the
Release Document on or before the sixtieth (60th) business day following the
date of termination of Executive’s employment so that all revocation periods
will have expired on or before the sixtieth (60th) day following the date of
termination of Executive’s employment. If Executive fails to execute and deliver
the Release Document, or revokes the Release Document, Executive agrees that he
shall not be entitled to receive the Severance Payment or Change of Control
Severance Payment, as applicable.

 

6.            Limitations Under Code Section 409A. Notwithstanding anything to
the contrary in this Agreement, in the event that, as a result of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) (and any related
regulations or other pronouncements), any of the payments that Executive is
entitled to under the terms of this Agreement or any other plan involving
deferred compensation (as defined under Section 409A of the Code) may not be
made at the time contemplated by the terms thereof without causing Executive to
be subject to constructive receipt at a date prior to actual payment and/or an
income tax penalty and interest and the timing of payment is the sole cause of
such adverse tax consequences, the Company will make such payment on the first
day permissible under Section 409A of the Code without Executive incurring such
adverse tax consequences. In particular, with respect to any lump sum payment
otherwise required hereunder, in the event of any delay in the payment date as a
result of Section 409A(a)(2)(A)(i) and (B)(i) of the Code, the Company will
adjust the payments to reflect the deferred payment date by crediting interest
thereon at the prime rate in effect at the time such amount first becomes
payable, as quoted by the Company’s principal bank. In the event that Executive
is deemed to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code, any payments to Executive hereunder that are subject to the
provisions of Section 409A of the Code shall not be made prior to the first day
after the six-month anniversary of Executive’s date of termination. It is
intended that each installment of the payments and benefits provided under this
Agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Code. No payments that are subject to Section 409A of the Code shall be
made to Executive upon Executive’s termination of employment from the Company
under this Agreement unless such termination of employment is a “separation from
service” within the meaning of Section 409A of the Code. In addition, other
provisions of this Agreement or any other such plan notwithstanding, the Company
shall have no right to accelerate any such payment or to make any such payment
as the result of any specific event except to the extent permitted under Section
409A of the Code. The Company shall not be obligated to reimburse Executive for
any tax penalty or interest or provide a gross-up in connection with any tax
liability of Executive under Section 409A of the Code.

 

 6 

   

 

 

7.Excise Tax-Related Provisions.

 

(a)        Notwithstanding anything in this Agreement to the contrary, if any
payment or benefit Executive would receive from the Company pursuant to a Change
of Control or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this Section
7(a), be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount (as
defined below). For the avoidance of doubt, a Payment shall not be considered a
parachute payment for purposes of this paragraph if such Payment is approved by
the shareholders of the Company in accordance with the procedures set forth in
Section 280G(b)(5)(A)(ii) and (B) of the Code and the regulations thereunder,
and at the time of such shareholder approval, no stock of the successor
corporation is readily tradable on an established securities market or otherwise
(within the meaning of Section 280G(b)(5)(A)(ii)(I) of the Code). The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the Payment
or a portion thereof after payment of the applicable Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax payable by Executive (all
computed at the highest applicable marginal rate), results in Executive’s
receipt, on an after-tax basis, of the greatest amount of the Payment to
Executive. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, to the
extent required by Section 409A of the Code, reduction shall occur in the
following order: by first reducing or eliminating the portion of the Payments
which are payable in cash (with the payments to be made furthest in the future
being reduced first), then by reducing or eliminating any accelerated vesting of
stock options or stock appreciation rights, then by reducing or eliminating any
accelerated vesting of restricted stock or stock units and then by reducing or
eliminating any other remaining Payments.

 

(b)        All determinations under this Section 7 shall be made by a nationally
recognized public accounting or consulting firm selected by the Company and
subject to the approval of Executive, which approval shall not be unreasonably
withheld, conditioned or delayed. Such determination shall be binding upon
Executive and the Company. The Company shall bear all expenses with respect to
the determinations by such accounting or consulting firm required to be made
hereunder.

 

(c)        The accounting or consulting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive.

 

8.Ownership and Protection of Intellectual Property and Confidential
Information.

 

(a)        All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Executive, individually or in conjunction with others, during
Executive’s employment by the Company or any of its affiliates (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
which relate to the business, products or services of the Company or its
affiliates (including, without limitation, all such information relating to
corporate opportunities; geological, metallurgical, and other technical data and
information, including operations, reserve information and exploration data;
research, financial and sales data; pricing and trading terms; evaluations;
opinions; interpretations; acquisition prospects; the identity of customers or
their requirements; the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects; or marketing
and merchandising techniques, prospective names, and marks), and all
correspondence, memoranda, notes, records, data or information, analyses, or
other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored materials) of any type embodying any of
such items, shall be the sole and exclusive property of the Company or its
affiliates, as the case may be.

 

 7 

   

 

 

(b)        Executive acknowledges that the Company’s business is highly
competitive and that the Company has developed and owns valuable information
which is confidential, unique and specific to the Company and its affiliates
(“Proprietary and Confidential Information”) and which includes, without
limitation, financial information; geological, metallurgical, and other
technical data and information, including operations, reserve information and
exploration data; marketing plans; business and implementation plans;
engineering plans and processes; models and templates; prospect lists; technical
information concerning products, services and processes; names and other
information (such as credit and financial data) concerning customers and
business affiliates; and other trade secrets, concepts, ideas, plans,
strategies, analyses, surveys and proprietary information related to the past,
present or anticipated business of the Company and its affiliates. Executive
further acknowledges that protection of such Proprietary and Confidential
Information against unauthorized disclosure and use is of critical importance to
the Company and its affiliates in maintaining their competitive position.
Executive hereby agrees that he shall not, at any time during or after his
employment by the Company, disclose to others, permit to be disclosed, use,
permit to be used, copy or permit to be copied, any such Proprietary and
Confidential Information (whether or not developed by Executive and whether or
not received as an employee) without the prior written consent of the General
Counsel of the Company. Executive further agrees to maintain in confidence any
proprietary and confidential information of third parties received or of which
he has knowledge as a result of his employment. The prohibitions of this
Section 8(b) shall not apply, however, to information in the public domain (but
only if the same becomes part of the public domain through means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Executive’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Executive shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of his intent to disclose any such
Proprietary and Confidential Information in such context so as to allow the
Company or its affiliates an opportunity (which Executive shall not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate. Notwithstanding the foregoing, a disclosure shall not be
unauthorized and shall not require prior notification to the Company where such
disclosure is made to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, in connection with reporting
possible violations of federal law or regulation or making any other disclosures
that are protected under the whistleblower provisions of federal law or
regulation.

 

(c)        All written materials, records, data and information, analyses, and
other documents (including, without limitation, any computer-generated,
computer-stored or electronically-stored data and other materials), and all
copies thereof, made, composed or received by Executive solely or jointly with
others, and which are in Executive’s possession, custody or control and which
are related in any manner to the past, present or anticipated business of the
Company or any of its affiliates (collectively, the “Company Documents”) shall
be and remain the property of the Company, or its affiliates, as the case may
be. Upon termination of Executive’s employment with the Company, for any reason,
Executive promptly shall deliver the Company Documents, and all copies thereof,
to the Company.

 

9.Covenant Not to Compete and Other Restrictive Covenants.

 

(a)        Other than the performance of his responsibilities pursuant to this
Agreement carried out in the best interests of the Company, during his
employment and for a period of twelve (12) months after the date of termination
of employment, Executive shall restrict his activities as follows:

 

(i)        Executive shall not, directly or indirectly, for himself or others,
own, manage, operate, control, be employed by (whether in an executive,
managerial, supervisory or other capacity), consult with, assist or otherwise
engage or participate in or allow his skill, knowledge, experience or reputation
to be used in connection with, the ownership, management, operation or control
of, any company or other business enterprise engaged in the Subject Business (as
defined below) within any of the Subject Areas (as defined below); provided,
however, that nothing contained herein shall prohibit Executive from making
passive investments as long as Executive does not beneficially own more than one
percent (1%) of the equity interests of a business enterprise listed on a
national securities exchange or publicly traded on a nationally recognized
over-the-counter market engaged in the Subject Business within any of the
Subject Areas. For purposes of this paragraph, “beneficially own” shall have the
same meaning ascribed to that term in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended; 

 

(ii)       Executive shall not solicit, divert or entice away the business of
any current counterparty of the Company or its affiliates, or any prospective
counterparty who on the date of termination of Executive’s employment is engaged
in discussions or negotiations to enter into a business relationship with the
Company or its affiliates, or otherwise disrupt any previously established
relationship existing between such person or entity and the Company or its
affiliates;

 

(iii)      Executive shall not solicit, induce, influence or attempt to
influence any supplier, lessor, lessee, licensor, partner, joint venturer,
potential acquiree or any other person who has a business relationship with the
Company or its affiliates, or who on the date of termination of Executive’s
employment is engaged in discussions or negotiations to enter into a business
relationship with the Company or its affiliates, to discontinue or reduce or
limit the extent of or refrain from entering into a relationship with the
Company or its affiliates; and

 

 8 

   

 

 

(iv)     Without the consent of the Company, Executive shall not make contact
with any of the employees or consultants of the Company or its affiliates with
whom he had contact during the course of his employment with the Company for the
purpose of soliciting such employee or consultant for hire, whether as an
employee or independent contractor, or otherwise disrupting such employee’s or
consultant’s relationship with the Company or its affiliates.

 

For purpose of this Agreement, (x) “Subject Areas” mean the continents of North
America, Central and South America, Africa, Europe and Australia, and (y)
“Subject Business” means the business of creating, financing, acquiring,
investing in and managing precious metals royalties, precious metals streams and
similar interests involving mineral properties.

 

(b)        Acknowledgements.

 

(i)        Executive acknowledges that (x) the compensation provided to
Executive during the Term, (y) the agreement to provide the Severance Payment or
Change of Control Severance Payment to Executive in connection with certain
terminations of Executive’s employment, and (z) the specialized training and the
Proprietary and Confidential Information provided to Executive pursuant to his
employment with the Company give rise to the Company’s interest in restraining
Executive from competing with the Company, that the noncompetition and
nonsolicitation covenants are designed to enforce such consideration, that the
Company’s business is worldwide in geographic scope and that any limitations as
to time, geographic scope and scope of activity to be restrained as defined
herein are reasonable and do not impose a greater restraint than is necessary to
protect the goodwill or other business interest of the Company. Executive
further acknowledges that as an executive of a publicly traded company he falls
within the exceptions to C.R.S 8-2-113(2) contained in both C.R.S 8-2-113(2)(b),
which exempts contracts for the protection of trade secrets, and C.R.S
8-2-113(2)(d), which exempts executive and management personnel, officers and
employees who constitute professional staff to executive and management
personnel, from the prohibitions of non-compete provisions under Colorado law.

 

(ii)       Executive and the Company hereby agree to reasonably allocate an
amount of the Change of Control Severance Payment to the non-competition
covenant set forth in this Section 9, which amount will be established by the
parties in good faith negotiations, relying upon third party advisers to the
extent reasonably determined by the parties, at the time a Change of Control
transaction is reasonably likely or at such earlier time as is determined by the
parties in good faith.

 

(c)        Survival of Covenants. Sections 8 and 9 shall survive the expiration
or termination of this Agreement for any reason. Executive agrees not to
challenge the enforceability or scope of Sections 8 and 9. Executive further
agrees to notify all future persons or businesses with which he becomes
affiliated or employed, of the restrictions set forth in Sections 8 and 9, prior
to the commencement of any such affiliation or employment.

 

10.          Severability and Reformation. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable. Moreover, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

11.          Indemnification. The Company and Executive have executed and
delivered an Indemnification Agreement dated [•] (the “Indemnification
Agreement”). To the extent any provision set forth in the Indemnification
Agreement is in conflict with any provision set forth in this Agreement, the
provision set forth in the Indemnification Agreement shall govern. Further,
Executive shall be entitled to coverage under the Directors and Officers
Liability Insurance program to the same extent as other similarly situated
executive officers of the Company.

 

12.Miscellaneous.

 

(a)        Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.

 

 9 

   

 

 

(b)        Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by (i) personal delivery, (ii)
Federal Express or other similar overnight service or (iii) certified or
registered mail, return receipt requested, postage prepaid and addressed to such
party at the address set forth below or at such other address as may be
designated by such party by like notice:

 

  If to the Company:           Royal Gold, Inc.     1660 Wynkoop Street, Suite
1000     Denver, CO 80202     Attention: Vice President, General Counsel and
Secretary           If to Executive:           [•]  

 

In the case of personal delivery, such notice or advice shall be effective on
the date of delivery, in the case of Federal Express or other similar overnight
service, such notice or advice shall be effective on the next business day, and,
in the cases of certified or registered mail, such notice or advice shall be
effective three (3) business days after deposit into the mails for delivery by
the U.S. Post Office.

 

(c)        Governing Law and Venue. This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Colorado, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. Any action or arbitration in regard to this Agreement or
arising out of its terms and conditions, pursuant to Sections 12(n) and 12(o),
shall be instituted and litigated only in the City and County of Denver,
Colorado.

 

(d)        Assignment. This Agreement and Executive’s rights and obligations
hereunder may not be assigned by Executive. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. The Company may assign this Agreement and its
rights, together with its obligations hereunder, to an affiliate of the Company
or to a person or entity which is a successor in interest to substantially all
of the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate, successor, person or entity.

 

(e)        Counterparts. This Agreement may be executed in counterparts, each of
which shall take effect as an original, and all of which shall evidence one and
the same Agreement.

 

(f)        Amendment. This Agreement may be amended only in writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).

 

(g)        Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive.

 

(h)        Non-Waiver. The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in full
force and effect, unless such waiver shall be in writing signed by the Company
(other than by Executive) and Executive.

 

 10 

   

 

 

(i)         Use of Name, Likeness and Biography. The Company shall have the
right (but not the obligation) to use, publish and broadcast, and to authorize
others to do so, the name, approved likeness and approved biographical material
of Executive to advertise, publicize and promote the business of Company and its
affiliates, but not for the purposes of direct endorsement without Executive’s
consent. This right shall terminate upon the termination of this Agreement. An
“approved likeness” and “approved biographical material” shall be, respectively,
any photograph or other depiction of Executive, or any biographical information
or life story concerning the professional career of Executive, as approved by
Executive from time to time.

 

(j)         Right to Insure. The Company shall have the right to secure, in its
own name or otherwise, and at its own expense, life, health, accident or other
insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance. Executive shall assist Company in procuring
such insurance by submitting to reasonable examinations and by signing such
applications and other reasonable instruments as may be required by the
insurance carriers to which application is made for any such insurance.

 

(k)        Assistance in Litigation. Executive shall reasonably cooperate with
the Company in the defense or prosecution of any claims or actions now in
existence or that may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Executive was
employed by the Company. Executive’s cooperation in connection with such claims
or actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. Executive also shall cooperate fully
with the Company in connection with any investigation or review by any federal,
state, or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by the
Company. The Company shall pay Executive a reasonable hourly rate for
Executive’s cooperation pursuant to this Section 12(k).

 

(l)         No Inconsistent Obligations. Executive represents and warrants that
to his knowledge he has no obligations, legal, in contract, or otherwise,
inconsistent with the terms of this Agreement or with his continued employment
with the Company to perform the duties described herein. Executive shall not
disclose to the Company, or use, or induce the Company to use, any confidential,
proprietary, or trade secret information of others. Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.

 

(m)       Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors.

 

(n)        Remedies. The parties recognize and affirm that in the event of a
breach of Sections 8 and 9 of this Agreement, money damages would be inadequate
and the Company would not have an adequate remedy at law. Accordingly, the
parties agree that in the event of a breach or a threatened breach of Sections 8
and 9, the Company may, in addition and supplementary to other rights and
remedies existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, Executive agrees that in the event a court
of competent jurisdiction finds that Executive violated Section 9, the time
periods set forth in Section 9 shall be tolled for any period during which
breach or violation has occurred or been ongoing. In the event that Executive
breaches his obligations under Sections 8 and/or 9, Executive shall forfeit his
right to receive any unpaid portion of the Change of Control Severance Payment,
the Severance Payment, and any future benefits and/or payments due to Executive
under Section 5(e)(iii) and/or (iv), except to the extent required by law and
the Company may offset any other payments that are otherwise due to Executive.

 

(o)        Arbitration. Other than disputes under Section 8 and/or 9 of this
Agreement, the parties agree that any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be resolved by
arbitration in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association. The arbitration shall take place in Denver,
Colorado. All disputes shall be resolved by one (1) arbitrator chosen by
agreement of the parties in accordance with the National Rules for the
Resolution of Employment Disputes. The arbitrator shall have the authority to
award the same remedies, damages, and costs that a court could award. The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision, and any damages awarded. The arbitrator’s decision shall be final
and binding. The judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. The arbitration proceedings, any
record of the same, and the award shall be considered Proprietary and
Confidential Information under this Agreement. This provision and any decision
and award hereunder can be enforced under the Federal Arbitration Act.

 

 11 

   

 

 

(p)        Voluntary Agreement. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect to the subject matter contained
herein. Without limiting the generality of the previous sentence, the Company,
its affiliates, advisors, and/or attorneys have made no representation or
warranty to Executive concerning the state or federal tax consequences to
Executive regarding the transactions contemplated by this Agreement, other than
any determination that may be made pursuant to Section 7(b).

 

(q)        Jury Trial Waiver.  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT.

 

(r)         Survival. The rights and obligations of the Company and Executive
contained in Sections 8, 9 and 12(s) of this Agreement shall survive the
termination of the Agreement. Following termination of Executive’s employment
and this Agreement, each party shall have the right to enforce all rights, and
shall be bound by all obligations, of such party that are continuing rights and
obligations under this Agreement.

 

(s)        Non-disparagement. Executive shall not make any disparaging,
derogatory or detrimental comments about the Company or any of its affiliates or
any of their directors, officers, employees, partners, members, managers or
shareholders, or any investor or other person or entity having a business
relationship with the Company or any of its affiliates. The Company, each of its
affiliates and the directors and officers of the Company and its affiliates
shall not make any disparaging, derogatory or detrimental comments about
Executive.

 

(t)        Certain Definitions. For purposes of this Agreement:

 

(i)        an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries;

 

(ii)       a “business day” means the period from 9:00 am to 5:00 pm on any
weekday that is not a banking holiday in the State of Colorado; and

 

(ii)       a “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests or no board of
directors or other governing body, fifty percent (50%) or more of the equity
interests of which) is owned directly or indirectly by such first person.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

  

  ROYAL GOLD, INC.       By:     Name: [•]   Title: [•]           [•]  

 

 12 

   

 

 

EXHIBIT A

 

RELEASE

 

For and in consideration of the payments and other benefits due to [•] (the
“Executive”) pursuant to the Employment Agreement dated as of [•] (the
“Employment Agreement”), by and between Royal Gold, Inc., a Delaware corporation
(the “Company”) and Executive, and for other good and valuable consideration,
Executive hereby agrees, for Executive, Executive’s spouse and child or children
(if any), Executive’s heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, to forever release,
discharge and covenant not to sue the Company, or any of its divisions,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
and, with respect to such entities, their officers, directors, trustees,
employees, agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind, in law and in
equity, whether known or unknown, suspected or unsuspected, disclosed or
undisclosed, and including attorney’s fees, that are based in whole or in part
on acts or omissions occurring on or before the date Executive signs this
Release and which arise out of, or relate to, Executive’s employment with the
Company, its affiliates and subsidiaries (collectively, with the Company, the
“Affiliated Entities”) or Executive’s separation from employment with the
Affiliated Entities, which Executive now has or may have against the Released
Parties (the “Released Claims”). The Released Claims include, without
limitation, claims arising under:

 

(i)       Antidiscrimination laws, such as Title VII of the Civil Rights Act of
1964, as amended, and Executive Order 11246 (which prohibit discrimination and
harassment based on race, color, national origin, religion, or sex and
retaliation for making a claim of discrimination or harassment based on any such
characteristic); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination or harassment based on race or color and retaliation for making a
claim of discrimination or harassment based on any such characteristic); the
Americans with Disabilities Act and Sections 503 and 504 of the Rehabilitation
Act of 1973 (which prohibit discrimination or harassment based upon disability,
retaliation for making a claim of such discrimination or harassment, and the
failure to provide a reasonable accommodation for a known disability in response
to a request for accommodation); the Age Discrimination in Employment Act (which
prohibits discrimination or harassment based on age and retaliation for making a
claim of discrimination or harassment under the act); the Equal Pay Act (which
prohibits paying men and women unequal pay for equal work); the Colorado
Anti-Discrimination Act (which prohibits discrimination or harassment on the
basis of age (40 years of age or older), race, creed, color, sex, sexual
orientation, gender identity, national origin, religion, ancestry, or physical
or mental disability and prohibits retaliation for reporting or making a claim
of discrimination or harassment based on any such characteristic); or any other
local, state or federal statute, regulation, common law or decision concerning
discrimination, harassment, or retaliation on these or any other grounds or
otherwise governing the employment relationship;

 

(ii)       Other employment laws, such as the Federal Worker Adjustment and
Retraining Notification Act of 1988 (known as WARN laws, which require that
advance notice be given for certain workforce reductions); the Executive
Retirement Income Security Act of 1974 (which, among other things, protects
employee benefits); the Fair Labor Standards Act of 1938 (which regulates wage
and hour matters); the Family and Medical Leave Act of 1993 (which requires
employers to provide leaves of absence under certain circumstances); and any
other federal, state, or local statute, regulation, common law or decision
relating to employment, wage laws, veterans’ reemployment rights laws or laws
regulating any other aspect of employment;

 

(iii)       All federal, state, local, or common law claims alleging that
Executive did not receive payment for, or otherwise related to, salary, bonuses,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, separation pay,
or any other form of compensation;

 

(iv)       Other laws of general application, such as any federal, state, local
or common laws enforcing express or implied employment or other contracts or
covenants; any other federal, state or local or common laws providing relief for
alleged wrongful discharge, physical or personal injury, breach of contract,
intentional or negligent infliction of emotional distress, fraud, negligent
misrepresentation, defamation, invasion of privacy, violation of public policy,
breach of the covenant of good faith and fair dealing, and similar or related
claims; common law claims under any tort, contract or other theory now or
hereafter recognized, and any other federal, state, or local statute,
regulation, common law or decision otherwise regulating employment or the
termination of employment; and

 

 13 

   

 

 

(v)       Any and all other claims related to, or arising out of Executive’s
employment with the Company and/or the Affiliated Entities or the termination of
that employment.

 

By signing this agreement, Executive does not release or waive any judicially or
statutorily mandated right to participate by testifying truthfully in any state
or federal administrative proceeding before the EEOC or similar state agency,
acknowledging that Executive has no right to recover any monetary benefits or
compensation in connection with such proceedings or any other claim that is
non-waivable by law. Executive hereby warrants and represents that Executive is
not aware of, nor has Executive been subject to, any employment practices that
would form a basis for a claim before the EEOC or similar state agency. This
release does not waive rights or claims that may arise after the date the
agreement is executed by Executive, and it does not waive rights or claims that
may not, as a matter of law, be waived.

 

Executive understands and agrees that by signing this Release Executive is
giving up the right to bring any legal claim against the Released Parties
concerning, directly or indirectly, Executive’s employment relationship with
Company and/or the Affiliates, including Executive’s separation from employment.
Executive has had the opportunity to specifically consult with counsel with
respect to the agreements, representations, and declarations set forth in this
paragraph. Executive agrees that this legal release is intended to be
interpreted in the broadest possible manner in favor of the Company and the
other Released Parties, to include all actual or potential legal claims that
Executive may have against the Released Parties, except as specifically provided
otherwise in this Release. Executive hereby warrants that Executive has no
lawsuits, claims or actions pending in Executive’s name or on behalf of any
other person or entity, against the Company and/or the Affiliates or any other
Release Party. Executive covenants never to institute any action or other
proceeding based in whole or part upon any Released Claim. Executive represents
and warrants that Executive has not sold or otherwise assigned any claim or any
portion of any Released Claim to any third party.

 

Executive has read this Release carefully, acknowledges that Executive has been
given at least [twenty-one (21) OR forty-five (45)] days to consider all of its
terms and has been advised to consult with an attorney and any other advisors of
Executive’s choice prior to executing this Release. Executive acknowledges that
Executive has been advised by the Company that he should carefully read and
fully understand the provision of this Release before signing it, fully
understands that by signing below Executive is voluntarily giving up any right
which Executive may have to sue or bring any claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. Executive also understands that Executive has a period of seven
(7) days after signing this Release within which to revoke his agreement by
written notice delivered to the Company in accordance with the Employment
Agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to Executive pursuant to the
Employment Agreement until eight (8) days have passed since Executive’s signing
of this Release without Executive’s signature having been revoked, other than
any accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans. Finally, Executive
has not been forced or pressured in any manner whatsoever to sign this Release,
and Executive agrees to all of its terms voluntarily. In the event Executive
chooses to revoke this Release within seven (7) calendar days after the day
Executive signs it, this Release shall be void, all actions taken pursuant to
this Release shall be reversed, and neither this Release nor the fact of or
circumstances surrounding its execution shall be admissible for any purpose
whatsoever in any proceeding between the parties to the Release, except in
connection with a claim or defense involving the validity or effective
rescission of this Release.

 

Notwithstanding anything else herein to the contrary, this Release shall not
affect: (i) the Company’s obligations under any compensation or employee benefit
plan, program or arrangement (including, without limitation, obligations to
Executive under the Employment Agreement, any stock option, stock award or
agreements or obligations under any pension, deferred compensation or retention
plan) provided by the Affiliated Entities where Executive’s compensation or
benefits are intended to continue or Executive is to be provided with
compensation or benefits, in accordance with the express written terms of such
plan, program or arrangement, beyond the date of Executive’s termination; (ii)
rights to indemnification Executive may have under the Employment Agreement or a
separate agreement entered into with the Company; or (iii) rights Executive may
have as a shareholder.

 

 14 

   

 

 

Executive agrees that Executive shall not make any disparaging, derogatory or
detrimental comments about the Company or any of the Affiliated Entities or any
of their directors, officers, employees, partners, members, managers or
shareholders, or any investor or other person or entity having a business
relationship with the Company or any of the Affiliated Entities. Executive also
acknowledges that the terms of this Release constitute Proprietary and
Confidential Information (as defined in the Employment Agreement).

 

The parties understand and agree that this Release shall not be construed as an
admission of liability on the part of any person or entity, liability being
expressly denied.

 

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties. This Release is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Colorado, without regard to conflicts of law principles.

  

      [•]       ROYAL GOLD, INC.         By:     Name: [•]   Title: [•]

 

 15 

 

